 In the Matter of THE ACME, INC.andUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMLRICA, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-4790.-DecidedFebruary193, 1943Practiceand Procedure:petition dismissed without prejudice when wive prod-ucts plant ceased operations through lack of priorities for materials and laidoff employees in-unit claimed appropriate, when such employees were presentlyemployed in war plants and it was unlikely that they would return to theirformer positions with the company in the ascertainable future. aMessrs. R. R. ChanceandGeorge E. Vaughn,both of Jersey City,N. J., for the Company.Messrs. Joseph A. LipmanandSol Potegal,both of Bayonne, N. J.,for the C. I. O.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petitionduly filed byUnited Electrical,Radio and MachineWorkers of America, affiliated with the Congress of IndustrialOrganizations,herein called the C. I.0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Acme, Inc., Jersey City, New Jersey,herein calledthe Company,the National Labor Relations Board provided for anappropriate hearing upon due notice before Vincent M. Rotolo,"TrialExaminer.Said hearing was held in Jersey City,New Jersey, onJanuary 18,1943.The Company and the C. I.O. appeared, par-ticipated,and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Company filed a brief which the Board has duly considered.47 N. L R. B., No. 63.448 449Upon the entire'reco'rd in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Acme, Inc., a corporation,operates a plant at.Jersey City, New"Jersey, where it is engaged in the manufacture of wire forms,staples,paper clips,and other wire products.During the6months, nextpreceding November 25, 1942,1 the Company purchased raw mate-rials'valued at approximately$90,000 to $100,000; about 25 percentof which was"shipped to the Company'sJersey City plant frompoints outside the State of New Jersey.During the same period'the Company sold products valued at approximately$180,000, 85percent of which was shipped from the Company's Jersey City plantto points outside the State of New Jersey.Althoughas set forth in Section III, below,the plant is not inproduction at the present time, the Company still has some stockon hand which.'it is shipping to various customers.The Companyhas indicated its intention to resume operations at the earliestopportunity.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONINVOLVEDUnited Electrical, Radio and Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III. THE ALLEGED QUESTION CONCERNING THE REPRESENTATION OF EMPLOY-EES OF THECOMPANY WITHIN AN APPROPRIATE UNITThe Company has been in existence for about 12 years, during whichtime it has been engaged in the manufacture of wire products asset forth in Section I, above. It normally carries about 60 personson its pay roll in the unit claimed by the petitioner to be appropriate.During the year 1942 due to war plant priorities on materials, theCompany, having no war contracts, found it increasingly difficultand finally impossible to obtain 'essential " raw materials.Conse=quently, at about the middle of the year, the Company began to reduceitsworking force, gradually laying off employees.By November6, 1942, the Company had laid off about 20 employees, leaving about'40 on the pay roll as of that date.Early in November, the C. I. O. began organizing these remainingemployees.On about November 10, the C. I. O. notified the- Com-513024-43-vol. 47-29 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany that it represented a majority of its employees and requesteda collective bargaining meeting.Shortly thereafter, the Companynotified the C. I. O. that it was unable to secure raw materials forfurther operations and suggested deferring the matter of recognitionfor the time being.Thereupon, on November 13, the C. I. O. filedits original petition asking for investigation and certification.Subse-quently, on November 25, the Company ceased production entirely andlaid off all its production workers, retaining only its office force andmaintenance crew.The Company has applied to the War Production Board for rawmaterial priorities, but has received no assurance that its requestwill be granted.,On November 27, 2 days after the Company ceased operations,the C. I. O. held a meeting at which the members agreed that theywould seek reemployment by the Company.when it resumed produc-tion,many of them having many years of seniority which they didnot wish to lose.The evidence revealed, however, that by the, dateof the hearing, January. 18, 1943, all but one of the C. I. O. memberswas employed at other plants, most of which -are engaged in warproduction.In view of the above facts, we shall not proceed with a determinationof representatives in this case at this time.The circumstances underwhich the Company ceased operations are such as to render it highlyuncertain as to when it will resume its usual business activity withits normal staff of employees.At present, practically all of the em-ployees whom the petitioner seeks to represent are employed in warplants and are unlikely to return to their former positions with theCompany in the ascertainable future.Accordingly, we shall dismissthe petition without prejudice to its renewal at such time as the Com-pany shall resume operations.ORDERUpon the basis of the foregoing findings of fact and upon the entirerecord in the-case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesfiled herein by United Electrical, Radio and Machine Workers ofAmerica, affiliated with the C. I. 0., be, and it hereby is, dismissed,without prejudice.Mn. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.